Citation Nr: 1228818	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-10 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic dermatological disabilities to include skin cancer, claimed as due to radiation and/or excessive ultraviolet exposure. 

2.  Entitlement to service connection for a chronic left hip disability, claimed as residuals of left hip fracture with arthritis. 

3.  Entitlement to service connection for a chronic left lower extremity disability. 

4.  Entitlement to service connection for a chronic low back disability with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran's service personnel records show that he served honorably on active Federalized duty from May 1951 to September 1951 in the Army National Guard of the District of Columbia; active duty from September 1951 to June 1954 in the United States Army (including combat service in the Republic of Korea, in which he was decorated with the Combat Infantryman Badge); and active duty from April 1956 to May 1965 in the United States Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to service connection for chronic dermatological disabilities to include skin cancer (claimed as due to radiation and/or excessive ultraviolet exposure), a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), a chronic left lower extremity disability, and a chronic low back disability with arthritis.

In September 2008, the Veteran appeared at the RO to present evidence and oral testimony in support of his claims before a Decision Review Officer (DRO).  Thereafter, in a May 2009 videoconference hearing, the Veteran submitted oral testimony in support of the current appeal before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

In a February 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated a July 2010 Board decision denying VA compensation for the aforementioned claims and remanded the case to the Board for development consistent with the Court's decision.  Thusly, for the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if further action is required on their part.


REMAND

The Veteran claims entitlement to service connection for chronic dermatological disabilities to include skin cancer, which he asserts based several theories of causation, including in-service exposure to ionizing radiation from nuclear weapon testing, exposure to microwave radiation while serving in close proximity to a radar station, and/or excessive ultraviolet exposure from direct sunlight.  The Veteran has provided a detailed history of his alleged exposures in service, and those incidents to which he and purportedly others have attributed his skin disease.  In sum, he reports that during service in the United States Army, he was stationed as the non-commissioned officer in charge (NCOIC) with Detachment #4 of the 9577th Technical Service Unit (TSU) at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak, where a radar station was located.  The Veteran has reported that while he was stationed there in 1953 - 1954, the base surgeon remarked that this area was proximately located to ground zero of the Operation Trinity nuclear test site, where the first atomic bomb had been detonated in 1945, and that that he was likely to have been exposed to residual ionizing radiation from that nuclear test and would probably develop skin cancer in the future.  The Veteran indicated that his duty posting was within visual distance of the crater left behind by the Trinity test explosion.  He indicated that he wore only his regular uniform and no protective clothing while stationed at the Oscura Peak radar site.  In another statement, he referred to having been the NCOIC of Detachment #3, 9577th TSU.  His service personnel records also reflect that he was stationed in a number of other locations during his two periods of active duty, including in the aforementioned New Mexico posting, the Republic of Korea, and in the state of Georgia, where he presumably experienced prolonged exposure to ultraviolet rays from direct sunlight (including sunlight reflected back at him from surface snow while serving in winter combat conditions as an infantryman in Korea) during the course of his active military service.  

The Veteran's claims file indicates that after 1965, he was employed in a post-service career as a public accountant and as a courtroom clerk.  The clinical evidence of record establishes that the Veteran has a skin cancer diagnosis, shown as basal cell carcinoma, which was first detected and treated in 2000.  However, as noted by the Court in its memorandum decision of February 2012, his claims file indicates that VA did not adequately develop his claim, pursuant to established procedural protocols for adjudicating VA compensation claims based on in-service exposure to ionizing radiation where a claimant has developed a radiogenic disease (i.e., skin cancer) that was not manifest to a compensable degree within any applicable presumptive period and it is contended that the disease is a result of exposure to ionizing radiation in service.  The present state of evidentiary development is insufficient to meet the procedural requirements prescribed by the regulations.  Specifically, 38 C.F.R. § 3.311(a)(2)(iii) (2011) requires that the case be referred to the Under Secretary for Health for a radiation dose estimate predicated on the particulars of the Veteran's military service as a radar operator attached to Detachments # 3 and/or 4 of the 9577th Technical Service Unit at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak and his claimed exposure to ambient residual ionizing radiation while serving in the vicinity of the Operation Trinity nuclear test site during the period from 1953 to 1954.

VA should also contact the Defense Threat Reduction Agency (DTRA), and request that it provide a radiation dose estimate from microwave radiation for the Veteran, based on his record of service stationed in close proximity to a radar station with the Detachments # 3 and/or 4 of the 9577th Technical Service Unit at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak, in the vicinity of the Operation Trinity nuclear test site, from 1953 to 1954.     

Prior to obtaining these radiation dose estimates, the following actions should also be undertaken to ensure full compliance with the evidentiary development of that aspect of the Veteran's claim predicated on his asserted exposure to ionizing radiation in service:

(1.)  VA should contact the Director of the Proponency Office for Preventable Medicine - San Antonio, Ft. Sam Houston, Texas, and request that the Director conduct an investigation to determine whether or not it has in its possession a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation pertaining to the Veteran, or equivalent record of occupational radiation exposure.  

(2.)  VA should contact the Army Dosimetry Center of the Department of The Army, and request that it provide a copy of the Veteran's DD Form 1141 Record of Occupational Exposure to Ionizing Radiation, if one exists for the Veteran.  

After the above-mentioned development and radiation dose estimates have been obtained, the Veteran should be provided with a VA examination by an appropriate medical specialist, who should review the Veteran's pertinent clinical history, examine the Veteran, and provide diagnoses regarding his basal cell carcinoma and either confirming or ruling out the presence of any radiogenic disease.  The examiner should then present an opinion, supported by adequate discussion of the record and a detailed clinical rationale, as to the likelihood that the Veteran's skin cancer (basal cell carcinoma) and any radiogenic skin disease was due to, or otherwise consistent with, in-service exposure to radiation in 1953 - 1954 under the circumstances and particulars of the Veteran's service, at the dose estimate assessed by the Under Secretary of Health.  The examiner should also provide an opinion as to whether it is as likely as not that the basal cell carcinoma that was first diagnosed in 2000 was the result of the Veteran's presumed prolonged and unprotected in-service exposure to ultraviolet rays from direct sunlight during his periods of active duty from May 1951 - June 1954 and from April 1956 - May 1965. 

As the case is being remanded for additional evidentiary development, VA should take this opportunity to ensure that the pertinent evidence is developed as completely as possible.  Towards this end, all current private and VA medical records pertaining to the Veteran's skin cancer/basal cell carcinoma treatment not presently associated with his claims file should be obtained for inclusion in the evidence.    

With regard to the Veteran's claims of entitlement to service connection for a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), a chronic left lower extremity disability, and a chronic low back disability with arthritis, the Court, in its memorandum decision of February 2012, observed that the Veteran's claims file includes correspondence dated March 2010, in which he expressly requested VA to consult his primary care physician at the VA clinic in El Paso, Texas, regarding recent X-rays obtained of his spine and left hip as the Veteran believed that these clinical records were supportive of his VA compensation claim.  A review of the claims file indicates, however, that these relevant VA medical records have not been obtained and inclusion into the evidence.  As such, VA's duty to assist the claimant in developing his claim requires that the appeal of the claims for service connection for chronic disabilities of the low back, left hip, and left lower extremity be remanded for these outstanding records.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 (1990); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Court memorandum decision of February 2012 noted that the vacated Board decision of July 2010 also failed to consider and reconcile conflicting orthopedic diagnoses and clinical conclusions pertaining to the Veteran's spine, left hip, left lower extremity, which were obtained in VA-authorized medical examinations conducted in October 2005 and October 2009.  Specifically, the October 2005 examination found no radiculopathy whereas the October 2009 examination presented objective findings of radicular impairment.  Additionally, the Veteran's medical records for his second period of active duty from April 1956 - May 1965 reflect that he was noted to be clinically obese for most of this period.  This finding is significant in that the October 2009 VA examination report attributed the Veteran's current lumbar disability to his obesity and advancing age.  Although obesity is not recognized as a chronic disability within the meaning of the laws and regulations providing for the payment of VA disability compensation benefits, the claim requires additional development to address the likelihood that the Veteran's obesity during service may have produced sufficient orthopedic stress during the specific time period from April 1956 to May 1965 to cause him to develop the current chronic disabilities of his low back, left hip, and left lower extremity that may be revealed or confirmed on clinical examination.  If this medical conclusion is established, it may establish a nexus between his claimed orthopedic disabilities and military service.  The nexus opinions of record do not address this theory of service connection; as such, a remand for further evidentiary development in this regard is warranted.  [See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008): Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.]  

Thusly, the case should be remanded for a new examination (conducted, ideally, by the same examiner who performed the October 2009 examination if possible) in which the entirety of the Veteran's record should be reviewed.  The examiner should then make definitive diagnoses of the Veteran's current orthopedic and neurological disabilities as they pertain to his thoracolumbar and lumbosacral spine, left hip, and left lower extremity, reconciling all the conflicting prior diagnoses and providing a detailed rationale as to why he/she concurs with or rejects each prior diagnoses.  The examiner should then provide a nexus opinion as to the likelihood that the Veteran's diagnosed orthopedic and neurological disabilities of his thoracolumbar and lumbosacral spine, left hip, and/or left lower extremity were related to his periods of military service in the context of his pertinent clinical history.     

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VA should contact the Director of the Proponency Office for Preventable Medicine - San Antonio, Ft. Sam Houston, Texas, and request that the Director conduct an investigation to determine whether or not it has in its possession a DD Form 1141 Record of Occupational Exposure to Ionizing Radiation pertaining to the Veteran, or equivalent record of occupational radiation exposure.  If no such record(s) is/are determined to exist or is/are deemed unobtainable, VA should prepare a memorandum discussing in detail the efforts undertaken to obtain them and stating why they were not available for inclusion in the evidence.

2.  VA should contact the Army Dosimetry Center of the Department of the Army, and request that it provide a copy of the Veteran's DD Form 1141 Record of Occupational Exposure to Ionizing Radiation, if one exists for the Veteran.  If no such record(s) is/are determined to exist or is/are deemed unobtainable, VA should prepare a memorandum discussing in detail the efforts undertaken to obtain them and stating why they were not available for inclusion in the evidence.

3.  Pursuant to 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's claims file should be forwarded to the Under Secretary of Health, who should review the pertinent record and provide a radiation dose estimate to the best extent feasible, based on available methodologies.  


(a.)  The radiation dose estimate should be based on the U.S. Army's standard operating procedures for personnel working in close proximity to radar stations and exposed to microwave radiation from radar sets of the type in use for the period from 1953 - 1954.

(b.)  The radiation dose estimate should be based on exposure to ambient residual ionizing radiation at the levels expected to be encountered from being at White Sands Proving Ground, Las Cruces, New Mexico, on Oscura Peak, in proximity to ground zero of the Operation Trinity nuclear test site, for the period from 1953 - 1954 (approximately 8 - 9 years following the 1945 test detonation).

(c.)  The radiation dose estimate should be predicated on the factual assumption that the Veteran, serving in close proximity to a radar station, was posted at the New Mexico locale near the Operation Trinity test site described above, and that he was not wearing any special protective gear. 

4.  After obtaining from the Veteran a report of all sources of treatment for his skin cancer/basal cell carcinoma (both private and VA) and all necessary authorizations, the RO should obtain these identified records not already present in the evidence and associate them with the Veteran's claims files. 

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

5.  After the above development has been undertaken, the RO should provide the Veteran with the appropriate medical examination to determine his current oncological diagnoses as they relate to his skin.

The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is it at least as likely as not that the Veteran's skin cancer/basal cell carcinoma was the result of in-service exposure to residual ionizing radiation from the Operation Trinity nuclear test site and/or microwave radiation from serving in close proximity to a radar station, based on the radiation dose estimate provided by the Under Secretary of Health? 

(b.)  Is it at least as likely as not that the Veteran's skin cancer/basal cell carcinoma, first diagnosed in 2000, was the result of his prolonged and unprotected in-service exposure to ultraviolet rays from direct sunlight at least 35 years earlier during his periods of active duty from May 1951 - June 1954, and from April 1956 - May 1965?  

For purposes of presenting this opinion, the Veteran is presumed to have had prolonged and unprotected exposure to direct sunlight in service in the open, high desert conditions encountered at White Sands Proving Ground in New Mexico, and in winter combat conditions in the Republic of Korea, with sunlight reflecting up from surface snow.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  After obtaining from the Veteran a report of all sources of orthopedic and neurological treatment (both private and VA) pertaining to his thoracolumbar and lumbosacral spine, his left hip, and his left lower extremity, and all necessary authorizations, the RO should obtain these identified records not already present in the evidence and associate them with the Veteran's claims files. 

All actions to obtain the aforementioned requested records should be documented fully in the claims files.

7.  After the above development has been undertaken, the RO should provide the Veteran with the appropriate medical examination to definitively and conclusively determine his current orthopedic and/or neurological diagnoses as they relate to his thoracolumbar and lumbosacral spine, his left hip, and his left lower extremity.  To the extent possible, the examinations should be performed by the same examiner who conducted the prior examination of October 2009.

The Veteran's claims file and his relevant clinical history should be made available for the examiner's review in connection with the examination.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:


(a.)  What is the Veteran's current orthopedic and/or neurological diagnoses as they relate to his thoracolumbar and lumbosacral spine?  (To the extent that the thoracolumbar and lumbosacral diagnoses obtained are identical to, or differ from those noted in the prior examinations of October 2005 and October 2009, the examiner should present a rationale as to why he concurs with or rejects these prior diagnoses.)

(b.)  Is it at least as likely as not the Veteran's thoracolumbar and lumbosacral diagnoses had their onset in either period of his active military service?  

The examiner should also express an opinion as to whether it is as likely as not that the Veteran's obesity, which was noted in his period of service from April 1956 to May 1965, imposed sufficient orthopedic stress upon his physiology that  his current thoracolumbar and lumbosacral diagnoses had their onset during this portion of active duty.

(c.)  What is the Veteran's current orthopedic and/or neurological diagnoses as they relate to his left hip?  (To the extent that the left hip diagnoses obtained are identical to, or differ from those noted in the prior examinations of October 2005 and October 2009, the examiner should present a rationale as to why he concurs with or rejects these prior diagnoses.)

(d.)  Is it at least as likely as not the Veteran's left hip diagnoses had their onset in either period of his active military service?  

The examiner should also express an opinion as to whether it is as likely as not that the Veteran's obesity, which was noted in his period of service from April 1956 to May 1965, imposed sufficient orthopedic stress upon his physiology that  his current left hip diagnoses had their onset during this portion of active duty.

(e.)  What is the Veteran's current orthopedic and/or neurological diagnoses as they relate to his left lower extremity?  (To the extent that the left lower extremity diagnoses obtained are identical to, or differ from those noted in the prior examinations of October 2005 and October 2009, the examiner should present a rationale as to why he concurs with or rejects these prior diagnoses.)

(f.)  Is it at least as likely as not the Veteran's left lower extremity diagnoses had their onset in either period of his active military service?  

The examiner should also express an opinion as to whether it is as likely as not that the Veteran's obesity, which was noted in his period of service from April 1956 to May 1965, imposed sufficient orthopedic stress upon his physiology that  his current left lower extremity diagnoses had their onset during this portion of active duty.

(g.)  To what extent are any of the Veteran's current disabilities of his thoracolumbar and/or lumbosacral spine, left hip, and/or left lower extremity related to others, e.g., if he broke his left hip in service, are his current left leg and back problems in any way impacted hereby?

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

8.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

9.  Afterwards, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

10.  Thereafter, the RO should readjudicate the Veteran's claims of entitlement to service connection for chronic dermatological disabilities to include skin cancer (claimed as due to radiation and/or excessive ultraviolet exposure), a chronic left hip disability (claimed as residuals of left hip fracture with arthritis), a chronic left lower extremity disability, and a chronic low back disability with arthritis.  If the maximum benefit sought on appeal with respect to any issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the February 2010 supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



